Case 7:20-cv-06807-VB Document 42 Filed 01/28/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nnn nnn nenneeneensennnee x
MICHAEL J. MONROE, : ba i | .
Plaintiff, aan We
ORDER
Vv.
20 CV 6807 (VB)
HSA NURSE ADMINISTRATOR JOULIANA,
COUNTY OF ROCKLAND, LIEUTENANT :
JOHN BYRON, CAPTAIN J.C. JISKA; : obarell | Whe i
Defendants Copie ailed

‘ti °
' s ent L. ib a
eee ee nen sc nen en x Chambers of Wine tI ;

On January 15, 2021, the Court granted plaintiffs unopposed request for leave to amend
his original complaint to add claims for “retaliation, mental anguish, and backlash from staff.”
(Doc. #38). The Court ordered plaintiff to file his amended complaint (“AC”) by February 22,
2021, and stated that defendants’ deadline to answer, move, or otherwise respond to the AC is
March 24, 2021. (Id.)

On January 26, 2021, plaintiff filed his AC. (Doc. #40). Accordingly, the AC is the
operative complaint in this matter and defendants’ motion to dismiss (Doc. #16) is DENIED as
moot without prejudice to refiling.

The Clerk is instructed to terminate the motion. (Doc. #16).

In light of the fact that plaintiff has now filed the AC, defendants’ deadline to answer,
move, or otherwise respond to the AC is March 1, 2021.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 28, 2021
White Plains, NY

SO ORDERED:

Viel

Vincent L. Briccetti, U.S.D.J.

 
